AMENDMENT TO AGREEMENT FOR WHOLESALE FINANCING
AND BUSINESS FINANCING AGREEMENT


This Amendment is made to (i) that certain Agreement for Wholesale Financing
dated August 31, 2000, between ePlus Technology, inc. ("Dealer") and GE
Commercial Distribution Finance Corporation ("CDF"), as amended ("AWF) and (ii)
that certain Business Financing Agreement between Dealer and CDF dated August
31, 2000, as amended ("BFA").


FOR VALUE RECEIVED, CDF and Dealer agree as follows:


1.  Section 2.1 of the BFA is hereby amended in its entirety to read as follows:


"2.1 Accounts Receivable Facility.  Subject to the terms of this Agreement, CDF
agrees to provide to Dealer an Accounts Receivable Facility of Thirty Million
Dollars ($30,000,000.00); provided, however, that:  (i) at no time during the
Temporary Increase Period (as defined below) will the principal amount
outstanding under the Accounts Receivable Facility and Dealer's inventory
floorplan credit facility with CDF exceed, in the aggregate, One Hundred Million
Dollars ($100,000,000.00), and (ii) at no time other than from June 19, 2007
through August 15, 2007 (“Temporary Increase Period”) will the principal amount
outstanding under the Accounts Receivable Facility and Dealer’s inventory
floorplan credit facility with CDF exceed, in the aggregate, Eighty-Five Million
Dollars ($85,000,000.00).  CDF's decision to advance funds will not be binding
until the funds are actually advanced."


In addition, subject to the terms of the AWF, CDF agrees to provide to Dealer an
inventory floorplan credit facility of:  (a) One Hundred Million Dollars
($100,000,000.00) during the Temporary Increase Period, and (b) at all times
other than the Temporary Increase Period, Eighty-Five Million Dollars
($85,000,000.00); provided, however, that (i) at no time during the Temporary
Increase Period will the principal amount outstanding under the Accounts
Receivable Facility and Dealer's inventory floorplan credit facility with CDF
exceed, in the aggregate, One Hundred Million Dollars ($100,000,000.00), and
(ii) at no time other than during the Temporary Increase Period will the
principal amount outstanding under the Accounts Receivable Facility and Dealer’s
inventory floorplan credit facility with CDF exceed, in the aggregate,
Eighty-Five Million Dollars ($85,000,000.00).  CDF's decision to advance funds
will not be binding until the funds are actually advanced.


Dealer waives notice of CDF's acceptance of this Amendment.


All other terms and provisions of the AWF and BFA, to the extent not
inconsistent with the foregoing, are ratified and remain unchanged and in full
force and effect.


IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment on this 20th day
of June, 2007.
                                                                                   

  EPLUS TECHNOLOGY, INC.       By:   /s/ Steven J. Mencarini            Steven
J. Mencarini, Chief Financial Officer

                                                                      
 

 
GE COMMERCIAL DISTRIBUTION FINANCE
CORPORATION
      By:    /s/ David Mintert              David Mintert, Vice President of
Operations 

 
                                                                           
                                 
                                                                                                                                                                     
                      